i          i        i                                                              i      i      i




     MEMORANDUM OPINION

                                         No. 04-08-00262-CV

                          MASS MARKETING, LTD. d/b/a Super S Foods,
                                       Appellant

                                                  v.

                                           Stephen FREY,
                                              Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2004-CI-14019
                        Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 17, 2008

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP. P.

42.1(a)(1). We order all costs assessed against appellant. See TEX. R. APP. P. 42.1(d) (absent

agreement of the parties, costs are taxed against appellant).

                                                       PER CURIAM